Citation Nr: 0325773	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  02-05 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a chronic 
disability manifested by dizziness, to include as secondary 
to service-connected disability.

2.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 50 percent disabling (pursuant 
to a new claim received on February 21, 2003).

3.  Entitlement to an effective date prior to February 17, 
2003 for the assignment of a 50 percent rating for bilateral 
hearing loss.



REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Esquire




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to March 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from January 2002 and April 2003 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.  In June 2003 the veteran's claim 
for service connection for a disability manifested by 
dizziness, to include on a secondary basis, was remanded by 
the Board for further development.  Since June 2003 the 
veteran has also perfected appeals on his claim for an 
increased rating for bilateral hearing loss, received on 
February 21, 2003, and for an effective date prior to 
February 17, 2003 for the assignment of a 50 percent rating 
for bilateral hearing loss.  Accordingly, the issues on 
appeal are as described on the title page of this decision.

 
FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the veteran 
has current chronic vestibular nerve dysfunction manifested 
by dizziness as a result of service.

2.  The most recent and most reliable audiometric testing 
reveals that the veteran has Level VII hearing acuity in his 
right ear and Level VIII hearing acuity in his left ear.




CONCLUSIONS OF LAW

1.  Chronic dizziness due to vestibular nerve dysfunction was 
incurred in service.  38 U.S.C.A. § 1110 (West 2002).

2.  The criteria for an evaluation in excess of 50 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86(a), 4.87, Tables 
VI, VIA, VII, Diagnostic Code 6100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, as well as 
the claimant's and VA's respective development 
responsibilities.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  Regulations implementing 
the VCAA have been enacted.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) [codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below, finds 
that the development of the appellant's service connection 
and increased rating claims have proceeded in accordance with 
the provisions of the law and regulations.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The rating decisions, the statements of the case, and the 
supplemental statements of the case notified the appellant of 
the reasons and bases for the decisions, the relevant law and 
regulations, and of the evidence necessary to substantiate 
his claim.  Furthermore, he was notified by letters in May 
2001 and February 2003 of the evidence he needed to provide 
and what development action the VA would undertake with 
regard to the service connection and increased rating claims.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  The Board finds that reasonable 
efforts have been made to assist the appellant in obtaining 
evidence necessary to substantiate his claim.

The veteran's available service medical record, and post 
service VA medical records have been obtained.  He has been 
provided VA medical examinations and a VA medical opinion has 
been obtained.  The appellant has submitted private medical 
evidence.  The appellant and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his appeal. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and, for the 
reasons expressed above, finds that the development of the 
appellant's claim for service connection for a disability 
manifested by dizziness and his claim for an increased rating 
for bilateral hearing loss have been consistent with the 
provisions of the new law.  Under these circumstances, the 
Board can identify no further development that would avail 
the appellant or aid the Board's inquiry.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  In light of the 
above, there is no prejudice to the appellant in proceeding 
to consider the matters before the Board.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

I.  Service Connection for Dizziness

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2003).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In addition, service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Moreover, where a service-connected disability causes an 
increase in, but is not the proximate cause of, a nonservice-
connected disability, the veteran is entitled to service 
connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The veteran maintains that he has a disability manifested by 
dizziness due to his service-connected bilateral hearing 
loss.  The veteran's March 1946 discharge examination report 
indicates that the veteran had 15/15 hearing, bilaterally.  
He was not shown to have hearing loss and he was not shown to 
experience a disability manifested by dizziness.

The veteran made no complaints of dizziness on private 
audiological examination in March 2000 or upon VA 
audiological examination in October 2000.

The veteran was provided a specialist VA ear examination in 
October 2001.  The examiner reviewed the veteran's claims 
folder, including VA medical records and service medical 
records, as well as examining the veteran.  The veteran 
stated that he had dizziness starting from the time he noted 
hearing loss and ringing in the ears.  The veteran reported 
that ringing in his ears began when he was on active duty.  
The examiner noted that previous records showed that vertigo 
had been denied in the past, although the veteran stated that 
he had reported dizziness at his previous audiological 
evaluation.  The veteran stated that he had not pursued an 
evaluation of the dizziness in the past due to the fact that 
he felt that nothing medically could be done to improve the 
symptoms of his dizziness.  The veteran reported that he had 
problems with dizziness with ambulation, which had limited 
his activities as far as the amount of time he spent grocery 
shopping.  The veteran stated that he felt somewhat off 
balance when he walked although he had not had any falls or 
injuries.  He reported the dizziness appeared to worsen with 
changes in position, such as when he gets out of bed, or with 
reported changes with position of the head.  Examination of 
the veteran's ears revealed no abnormalities other than some 
mild exfoliation of the skin and celluar debris in the left 
external canal.  The veteran reported some disequilibrium 
while he was walking, although he seemed to ambulate with a 
normal gait.  The diagnoses were tinnitus, bilateral hearing 
loss secondary to acoustic trauma, and dizziness.  The 
examiner noted that the veteran had a long history of 
dizziness, with his history of symptoms worsening with age, 
the examiner suspected that the veteran's dizziness would be 
attributed to benign positional vertigo or even possible 
vestibular neuronitis.  The examiner stated that while the 
veteran may have developed some dizziness secondary to the 
acoustic trauma, the examiner felt that the increasing 
difficulties that the veteran had been having with dizziness 
were not directly related to the veteran's tinnitus or 
hearing loss.  The examiner noted that the veteran had a 
normal otoscopic examination without any evidence to suggest 
dysfunction of the inner ear.

The veteran was seen as an outpatient at a VA medical center 
ear, nose and throat clinic in March 2003 for examination for 
ear disease.  The claims folder was reviewed.  The veteran 
reported a medical history of disequilibrium in service, with 
progressive increase in degree subsequent to service, with 
daily frequency.  He reported he also experienced vertigo 
which caused significant nausea and loss of balance two to 
three times per month.  Physical examination revealed normal 
external ears, and no deformity of the auricle, tissue loss 
or other abnormality of either auricle.  External canals were 
normal, bilaterally.  There was no evidence of middle ear 
mass, effusion or other abnormality in either ear.  There was 
no evidence of active ear disease.  A Dix-Hallpike maneuver 
was conducted which resulted in disequilibrium to the right 
and left with no nystagmus.  The assessment was that the 
veteran had complaints of disequilibrium and vertigo, but had 
no evidence of benign paroxysmal positional vertigo on 
physical examination.  It was commented that the veteran's 
history and previous testing did not strongly indicate a 
peripheral vestibular disorder.  The examiner opined it was 
unlikely that the veteran's disequilibrium was a result of 
inner ear dysfunction secondary to acoustic trauma in 
service.  

The veteran submitted a June 2003 letter from S.L.H., M.D.  
Dr. H. stated that the veteran had been a long-term patient 
of his office and had been followed for multiple medical 
problems.  Dr. H. noted that the veteran had recently 
developed increasing difficulty with dizziness and vestibular 
nerve dysfunction.  Dr. H. expressed the opinion that the 
dizziness was a result of the acoustical trauma associated 
with the veteran's hearing loss and tinnitus.  Dr. H. further 
stated that the veteran had been exposed to acoustic trauma 
during service, and that he had had ongoing tinnitus since 
service.  He noted that over the past 50 years the veteran 
had had increasing tinnitus with associated hearing loss.  
The examiner stated that in conjunction with the hearing loss 
and tinnitus, the veteran had developed increasing difficulty 
with dizziness and vestibular nerve dysfunction and the 
examiner believed that this was directly related to the past 
acoustical trauma.

While the October 2001 VA examiner thought that the current 
increasing difficulties that the veteran had been having with 
dizziness were not directly related to the veteran's tinnitus 
or hearing loss, he did state that the veteran may have 
developed some initial dizziness secondary to the acoustic 
trauma he experienced during service.  Furthermore, a private 
physician who had examined the veteran on a regular basis is 
of the opinion that the veteran's current dizziness, resulted 
from vestibular nerve dysfunction, secondary to the veteran's 
service-connected hearing loss and tinnitus.  Since there is 
a private physician that has stated that the veteran has a 
chronic dizziness disability due to service, and since there 
is a VA physician stating that a portion of the veteran's 
dizziness may be related to the acoustic trauma that caused 
the veteran's service-connected ear disabilities, the Board 
concludes that the evidence is at least in equipoise as to 
whether the veteran has a current dizziness disability that 
is etiologically related to service.  Accordingly, the Board 
finds that the entitlement to service connection for 
dizziness disability, diagnosed as vestibular dysfunction, is 
warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  Increased Rating for Hearing Loss

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's hearing loss disability.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining the veteran's service-
connected hearing loss, except as reported below. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2003).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2003).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran was granted service connection and a 20 percent 
rating for hearing loss by rating action in November 2000.  
The 20 percent rating was made effective from April 2000.  By 
an April 9, 2002 rating action, the veteran was granted an 
increased rating of 30 percent for his hearing loss, 
effective from February 2002.  An earlier effective date of 
August 14, 2001 for the 30 percent rating was awarded by 
rating action dated April 27, 2002.  The veteran's current 
claim for an increased rating for bilateral hearing loss was 
received on February 21, 2003.  In an April 2003 rating 
action the veteran was granted an increased rating of 50 
percent for his hearing loss disability.  The 50 percent 
rating was made effective from February 21, 2003.  

On VA audiological examination in March 2002, audiometric 
evaluation in the right ear revealed pure tone thresholds, in 
decibels, of 50, 65, 100, and 105 at 1,000, 2,000, 3,000, and 
4,000 Hertz, respectively, with a pure tone threshold average 
of 80 decibels.  Audiometric evaluation in the left ear 
revealed pure tone thresholds of 50, 60, 95, and 105 decibels 
at 1,000, 2,000, 3,000, and 4,000 Hertz, respectively, with a 
pure tone threshold average of 78 decibels.  Speech 
recognition ability was 72 percent in the right ear and 
72 percent in the left ear.  The examiner noted that the 
veteran had sloping moderate to profound sensorineural 
hearing loss, bilaterally.  

The veteran submitted a private audiological report dated in 
February 2003.  The audiologist indicated that the veteran's 
right ear pure tone average was 90 decibels and that the left 
ear pure tone average was 96 decibels.  The examiner 
indicated speech recognition scores, based on the Maryland 
CNC.

On VA audiological examination in March 2003, audiometric 
evaluation in the right ear revealed pure tone thresholds, in 
decibels, of 50, 80, 105+, and 105+ at 1,000, 2,000, 3,000, 
and 4,000 Hertz, respectively, with a pure tone threshold 
average of 85 decibels.  Audiometric evaluation in the left 
ear revealed pure tone thresholds of 60, 90, 105+, and 105+ 
decibels at 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively, with a pure tone threshold average of 90 
decibels.  The examiner noted that testing revealed the 
veteran to have moderate to severe loss in the low 
frequencies, with a severe to profound loss in the high 
frequencies, bilaterally.  She noted that the loss was mixed.  
She further noted that word recognition was poor with the PB 
Max scores of 8 percent in the right ear and 6 percent in the 
left ear.  The VA audiologist believed that the scores might 
be higher, except that the veteran refused to guess on many 
of the words.  The VA audiologist believed that testing 
results from VA audiological evaluation performed in March 
2002 were much more indicative of the veteran's organic 
hearing.

The veteran was again afforded a VA audiological examination 
on May 19, 2003.  Audiometric evaluation in the right ear 
revealed pure tone thresholds, in decibels, of 50, 75, 105, 
and 105 at 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively, with a pure tone threshold average of 84 
decibels.  Audiometric evaluation in the left ear revealed 
pure tone thresholds of 60, 75, 105, and 105 decibels at 
1,000, 2,000, 3,000, and 4,000 Hertz, respectively, with a 
pure tone threshold average of 86 decibels.  Speech 
recognition ability was 68 percent in the right ear and 
64 percent in the left ear.  The examiner noted that the 
veteran had moderate to profound sensorineural hearing loss, 
bilaterally.  After testing the veteran, the VA audiologist 
reviewed five previous hearing evaluations performed on the 
veteran from October 2000 to March 2003.  She noted that the 
evaluations showed a slight progression of the loss for both 
pure tones and word recognition.  She further noted that one 
test did show a significant decrease in word recognition 
which was not supported on a subsequent examination.  The VA 
audiologist finally stated that the preponderance of the data 
suggested that the examination results done on May 19, 2003 
were the best indicator of the word recognition ability and 
pure tone thresholds, and that this test should be used for 
rating purposes.

The Board notes that the private audiometric examination 
report of February 2003 and the VA audiometric examination 
report of March 2003 indicated that the veteran had 
significantly decreased speech recognition scores.  The Board 
notes that these two audiometric reports, performed within 
six weeks of each other are inconsistent with the other 
audiometric reports.  Additionally, the March 2003 VA 
audiologist indicated that her testing results were 
unreliable, and recommended that her testing results not be 
used for rating the veteran.  Furthermore, the May 2003 VA 
audiometric examiner reviewed the veteran's previous VA 
audiometric evaluation reports, noting the discrepancy of a 
past audiometric examination.  The May 2003 audiologist 
specifically stated that due to past inconsistencies, the 
veteran should be rated for his hearing loss disability based 
on the May 2003 testing results.  

The Ratings Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.  Table VII is used to determine 
the percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately. 38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher. 38 C.F.R. § 4.86(b).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Following a review of the record, the Board finds that the 
probative evidence shows that the veteran is not entitled to 
an evaluation in excess of 50 percent for bilateral hearing 
loss.

The March 2002 VA audio examination report shows the 
veteran's puretone threshold average was 80 decibels in the 
right ear and 78 decibels in the left ear.  Speech 
recognition was found to be 72 percent in both ears.

Under Table VI, the veteran's hearing level during the March 
2002 VA examination was Level VI in both his right and left 
ears.  Under Table VII, Level VI hearing acuity in both ears 
allows for a 30 percent evaluation.  38 C.F.R. § 4.85, Tables 
VI and VII, Diagnostic Code 6100.

The May 2003 VA audio examination report shows the veteran's 
puretone threshold average was 84 decibels in the right ear 
and 86 decibels in the left ear.  Speech recognition ability 
was 68 percent in the right ear and 64 percent in the left 
ear.

Under Table VI, the veteran's hearing level during the May 
2003 VA examination was Level VII the right ear and Level 
VIII in the left ear.  Under Table VII, Level VII the right 
ear and Level VIII in the left ear allows for a 40 percent 
evaluation.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic 
Code 6100.

In this case, however, Table VIa can be applied to the 
veteran's left ear because pure tone threshold results for 
the left ear revealed the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
to be at 55 decibels or more.  It cannot be applied to the 
right ear because the puretone threshold was not 55 or more 
at each of the four specified frequencies.  See 38 C.F.R. 
§4.86(a).

A rating in excess of 50 percent for bilateral hearing loss 
is not warranted even with application of Table VIa.  Under 
Table VIa, the veteran's puretone threshold average for the 
left ear of 86 decibels is Level VIII.  As was stated above, 
the puretone threshold average of the right ear is Level VII.  
Under Table VII of the amended regulations,  Level VIII 
hearing in the poorer ear and Level VII hearing in the better 
ear allows for a 40 percent evaluation.  38 C.F.R. §§ 4.85 
and 4.86, Tables VI, VIa, and VII.

As noted above the February 2003 private audiological 
examination report and the March 2003 VA audiological 
examination report are not considered to be accurate 
representations for evaluating the veteran's bilateral 
hearing loss.  Accordingly, the results of these examination 
reports have not been used for determining the veteran's 
proper rating due to bilateral hearing loss.

Of the remaining audiometric examination reports of record, 
the May 2003 examination report reveals the greatest amount 
of hearing loss disability.  However, these results, which 
are the most recent, and have been determined to be the most 
probative, do not show that the veteran meets the schedular 
criteria for more than a 50 percent rating.

The pertinent provisions of 38 C.F.R. Parts 3 and 4, 
including 38 C.F.R. § 3.321 (2003), have been considered but 
there is no basis for referral in this regard.  The Board 
finds that the case does not present such an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards.  In this 
regard, it is noted there is no evidence of frequent 
hospitalization or marked interference with employment due to 
the veteran's bilateral hearing loss.  Therefore, referral 
for an increased evaluation on an extraschedular basis is not 
warranted.  Accordingly, the Board finds that the 
preponderance of the evidence indicates that an evaluation 
greater than 50 percent for the veteran's bilateral hearing 
loss disability is not warranted.

ORDER

Entitlement to service connection for chronic dizziness due 
to vestibular nerve dysfunction is granted.

Entitlement to an increased rating for bilateral hearing loss 
is denied.

							(CONTINUED ON NEXT PAGE)

REMAND

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  With respect to the 
veteran's claims for an effective date earlier than August 
14, 2001 for a 30 percent rating, and an effective date prior 
to February 17, 2003 for the assignment of a 50 percent 
rating, for bilateral hearing loss, the veteran has not been 
notified of the evidence that veteran was expected to obtain 
and submit, and of which evidence would be retrieved by VA.  
For notice to be sufficient, it must be specific to the type 
of claim.  See Quartuccio, supra.  

Additionally, the veteran expressed timely notice of 
disagreement with the effective date assigned in the April 9, 
2002 RO rating decision for the award of an increased 30 
percent rating for bilateral hearing loss.  Although the RO 
subsequently granted an effective date of August 14, 2001 for 
the 30 percent rating, the veteran has not withdrawn his 
notice of disagreement in this regard.  A statement of the 
case has not been issued as to this matter.  Rather, in a 
letter dated May 6, 2002, the RO advised the veteran that it 
had considered his notice of disagreement as withdrawn.  
Where a statement of the case has not been provided following 
the timely filing of a notice of disagreement, a remand, not 
a referral is required by the Board.  Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed under 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002), 
including written notice of the evidence, 
if any, the appellant is expected to 
provide in support of the claim and the 
evidence, if any, that the RO will obtain 
for him relative to the earlier effective 
date claims.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002). 

2.  Upon completion of the above 
requested action, and any other necessary 
development, if additional evidence is 
received, the RO should readjudicate the 
appellant's earlier effective date 
claims.  If the benefit sought on appeal 
is not granted, the appellant and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and be 
afforded the appropriate opportunity to 
respond.  In any event, the RO should 
issue a statement of the case on the 
issue of entitlement to an effective date 
earlier than August 14, 2001 for the 
award of a 30 percent rating for 
bilateral hearing loss, pursuant to 
receipt of a timely notice of 
disagreement as to the April 9, 2002 
rating decision.  The veteran must be 
advised that a substantive appeal must be 
timely received to complete an appeal as 
to this issue.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded matters.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



